Daniels, J.
As the offense of the defendant was committed in the province of Canada, and he was in no way amenable for it under the laws of this state, his arrest and detention upon the criminal process issued in the county of Chautauqua must have been made for some other purpose than his prosecution and punishment as a criminal. The probabilities are, that it was for the purpose of coercing him into a compromise or adjustment of the plaintiff’s demand, for the money he alleged had been obtained from him by the defendant by means of the fraudulent representations made by him, at St. Catherines in Canada. After that was discovered to be ineffectual, the defendant appears to have been detained in custody under the same process, until an order for his arrest in a civil action could - be obtained, and his arrest could be, and was, made under it.
This was a cjear abuse of the process of the law, and the arrest made by means of it should not therefore be sane*236tioned by the court under whose order it was accomplished. (Wells agt. Gurney, 8 Bar. and Cress., 769; 15 Eng. Com. Law, 336 ; Snelling agt. Watrous, 2 Paige, 314; Williams agt. Bacon, 10 Wend., 636 ; Carpenter agt. Spooner, 2 Sand., 717; Goupil agt. Simonson, 3 Abb., 474.)
The motion to set aside the arrest must therefore be granted with $10 costs.